Citation Nr: 0907344	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-09 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the residuals of dental 
trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Senior Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

The Veteran is shown to have sustained dental trauma to teeth 
numbers 1, 2, 4, 5, 6, 7, 9, 10, 11, 13, and 16 during 
service.


CONCLUSION OF LAW

The criteria for service connection for residuals of dental 
trauma to teeth numbers 1, 2, 4, 5, 6, 7, 9, 10, 11, 13, and 
16.  38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. § 3.381 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Inasmuch as this decision grants the benefit sought, there is 
no reason to belabor the impact of the VCAA on this matter, 
since any error in notice timing or content is harmless.  
Accordingly, the Board will address the merits of the claim.




Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 
3.303.  Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In a claim of service connection for residuals of dental 
trauma, a determination must be made as to each 
noncompensable service-connected dental condition, as to 
whether it was due to combat wounds or other service trauma.  
38 C.F.R. § 3.381(b).  The significance of finding a dental 
condition is due to service trauma is that a Veteran will be 
eligible for VA outpatient dental treatment without being 
subject to the usual restrictions of a timely application and 
one-time treatment.  38 C.F.R. § 17.161(c).  

Combat Veterans are afforded special consideration and are 
given the benefit of the doubt in disability cases, i.e., in 
the case of any Veteran who engaged in combat with the enemy 
in active service, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service incurrence if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation in such service, 
and, to that end, every reasonable doubt shall be resolved in 
favor of the Veteran.  See 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.304(d) (2008); see also Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

The Veteran received the Combat Infantryman Badge.  He 
asserts that he sustained injuries to his teeth during combat 
in Vietnam.  This contention is supported by his service 
dental records that document an incident where he was hit in 
the face when his armored personnel carrier (APC) struck a 
mine on February 26, 1967.  Subsequent records indicate that 
he lost most of his upper teeth within a year of this 
incident.  In March 1967, the Veteran's upper and lower 
anterior teeth were wired, and later treatment records noted 
subsequent adjustments.  In December 1967, it was noted that 
the Veteran's tissue was hypertrophic upon the removal of his 
arch wires.  In January 1968, his service treatment records 
indicate teeth 1, 2, 4, 5, 6, 7, 9, 10, 11, 13, and 16 were 
removed in favor of an upper denture.

Service connection may be established for individual teeth 
that are found to be the result of in-service dental trauma.  
While the initial notation pertaining to the Veteran's dental 
injury in March 1967 does not identify which individual teeth 
were affected, the fact that the anterior upper and lower 
teeth were wired suggests extensive involvement.  
Furthermore, while the fact that the Veteran had numerous 
upper teeth extracted within a relatively short period 
following the injury suggests that the loss of these teeth 
was a result of the injury.  There is no other explanation 
given for the in-service surgical extraction of these teeth.  
It is notable that a similar history of such extensive 
extraction of the lower teeth is not shown.  In light of the 
foregoing, the Board finds that the Veteran sustained trauma 
of teeth numbers 1, 2, 4, 5, 6, 7, 9, 10, 11, 13, and 16, and 
that service connection for dental trauma of these teeth is 
warranted. 


ORDER

Service connection for the residuals of dental trauma of 
teeth numbers 1, 2, 4, 5, 6, 7, 9, 10, 11, 13, and 16 is 
granted.  



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


